Title: From Thomas Jefferson to William Short, 29 March 1787
From: Jefferson, Thomas
To: Short, William



Dear Sir
Aix Mar. 29. 1787.

Mine of the 27th. acknowleged the receipt of your favors of the 12th. and 14th. to which I must now add that of the 22d. which came to hand yesterday. Be so good as to give M. de Crevecoeur two maps and a copy of my book which I promised him. I am not certain whether I left the new leaves so that you can find them. If I did, I wish them to accompany the book. I think the engraver’s charges reasonable. The packet from the Swedish Ambassador is too large to come on by post and probably not of pressing importance. With respect to the seeds from London, that Mde. de Tessé may not form high expectations from them it is necessary to observe to her that they are only of three or four kinds. There is a great quantity of each, having been written for on the request of M. de Malesherbes, who plants whole forests of every kind. Mde. de Tessé will be so good as to take of each as much as she pleases, and the residue after she is supplied I directed Petit to send to M. de Malesherbe’s hotel. It was proper to accompany the medals with a letter to Mr. Jay, and I think it would be of advantage to you to write to him on any other good occasions. With respect to the partition of your time between Paris and St. Germain’s, I should suppose it controuled by no circumstance but your own inclination. If you take the trouble once a week to see whether any thing has arisen which you can dispatch yourself, or which would require a communication to me, it will certainly suffice. If Colo. Smith comes to Paris, tell him how much I shall accuse fortune for having so illy timed my absence from thence, and that this is spoken from the sincerity of my heart. I regret the loss of any opportunity of discharging some of the debts of gratitude and inclination which I owe him.—I did not see Mount Cenis. My plan was to have gone to Montbard which was on the left of my road, and then to have crossed again to the right to Mount Cenis. But there were no posts  on these roads, the obtaining horses was difficult and precarious, and a constant storm of wind, hail, snow, and rain offered me little occasion of seeing any thing. I referred it therefore to some future excursion from Fontainebleau. The groupe of which M. de Laye spoke to you carries the perfection of the chissel to a degree of which I had no conception. It is the only thing in sculpture which I have seen on my journey worthy of notice. In painting I have seen good things at Lyons only. In Architecture nothing any where except the remains of antiquity. These are more in number, and less injured by time than I expected, and have been to me a great treat. Those at Nismes, both in dignity and preservation, stand first. There is however at Arles an Amphitheatre as large as that of Nismes, the external walls of which from the top of the arches downwards is well preserved. Another circumstance contrary to my expectation is the change of language. I had thought the Provençale only a dialect of the French; on the contrary the French may rather be considered as a dialect of the Provençale. That is to say, the Latin is the original. Tuscan and Spanish are degeneracies in the first degree. Piedmontese (as I suppose) in the 2d. Provençale in the 3d. and Parisian French in the 4th. But the Provençale stands nearer to the Tuscan than it does to the French, and it is my Italian which enables me to understand the people here, more than my French. This language, in different shades occupies all the country South of the Loire. Formerly it took precedence of the French under the name of la langue Romans. The ballads of it’s Troubadours were the delight of the several courts of Europe, and it is from thence that the novels of the English are called Romances. Every letter is pronounced, the articulation is distinct, no nasal sounds disfigure it, and on the whole it stands close to the Italian and Spanish in point of beauty. I think it a general misfortune that historical circumstances gave a final prevalence to the French instead of the Provençale language. It loses it’s ground slowly, and will ultimately disappear because there are few books written in it, and because it is thought more polite to speak the language of the Capital. Yet those who learn that language here, pronounce it as the Italians do. We were last night treated with Alexis and Justine, and Mazet, in which the most celebrated actress from Marseilles came to bear a part for the advantage of her friend whose benefit night it was. She is in the stile of Mde. Dugazon, has ear, voice, taste and action. She is moreover young and handsome: and has an advantage over Mde. Dugazon and some other of the celebrated  ones of Paris, in being clear of that dreadful wheeze or rather whistle in respiration which resembles the agonizing struggles for breath in a dying person.—I thank you for your information of the health of my daughter. My respects to the family of Chaville are always to be understood if not expressed. To Mr. and Mde. de la Fayette also, Messrs. Mazzei, Pio and Crevecoeur, I wish to be presented. Be assured as to yourself that no person can more sincerely wish your prosperity and happiness, nor entertain warmer sentiments of esteem than Dear Sir your affectionate humble servant.
